Citation Nr: 0416100	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-08 738A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in a December 
3, 2002 Board decision that found there was no clear and 
unmistakable error in a November 18, 1994 rating decision 
that granted service connection for post-traumatic stress 
disorder (PTSD), effective February 7, 1994.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
July 1975.  

This matter comes before the Board from an April 2003 motion 
from the moving party for revision or reversal, of a December 
2002 Board decision that found there was no clear and 
unmistakable error in a November 18, 1994 rating decision 
that granted service connection for post-traumatic stress 
disorder (PTSD), effective February 7, 1994.  


FINDINGS OF FACT

1.  In a decision issued on December 3, 2002, the Board found 
there was no clear and unmistakable error in a November 1994 
rating decision that assigned an effective date of February 
7, 1994, for the grant of service connection for PTSD.  

2.  The record does not establish that the correct pertinent 
facts, as they were known on December 3, 2002, were not 
before the Board, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The December 2002 decision of the Board finding that there 
was no clear and unmistakable error in a November 1994 rating 
decision that assigned an effective date of February 7, 1994, 
for the grant of service connection for PTSD, did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision.  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  
38 U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2003).  The 
decision at issue here was issued in 2002; hence, these 
provisions are applicable.  However, there is no indication 
that there are any relevant documents possessed by VA that 
should be associated with the file.

Further, pursuant to Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made.  VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003).  

The following are examples of situations that are not CUE:  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; or a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2003).  Additionally, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2003).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
In fact, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)), for CUE to exist:  

(1) [e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied, (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
disagreement with how the Board evaluated the facts also does 
not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

At the time of the December 2002 Board decision concluding 
there was no clear and unmistakable error in a November 1994 
rating decision that assigned an effective date of February 
7, 1994, for the grant of service connection for PTSD, the 
governing laws and regulations provided that an unappealed 
rating decision is considered final, although it may be 
reversed if found to be based upon CUE.  Where CUE is found 
in a prior rating decision, the prior decision will be 
reversed or revised, and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2002).  
Furthermore, the laws and regulations regarding the 
assignment of effective dates provided that the effective 
date of an evaluation and award of compensation based on an 
original claim will be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1994).  

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  An 
April 2003 Motion for Reconsideration was accepted as the 
motion.  The motion identified the moving party's name and 
the claim number.  The decision in which it is asserted that 
there is clear and unmistakable error has been identified, 
i.e., the December 2002 Board decision that found that there 
was no clear and unmistakable error in a November 18, 1994 
rating decision that granted service connection for post-
traumatic stress disorder (PTSD), effective February 7, 1994.  
The motion also clearly alleges facts about the circumstances 
regarding the diagnosis of PTSD.  See 38 C.F.R. § 20.1404 
(2003).  

At the time of the November 18, 1994 rating decision, 
governing regulations provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner-of-war, prisoner-of-war experience which satisfies 
the requirements of § 3.1(y) of this part will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1994).  

The record at the time of the November 1994 rating decision 
demonstrated that the veteran served in Vietnam from August 
1, 1968 to August 27, 1969, and from November 11, 1970 to 
June 9, 1972.  His military occupational specialty was light 
weapons infantryman.  He was discharged from active duty in 
July 1975.  Further, the record reflected he had been awarded 
the Air Medal, and the Combat Infantryman Badge.  As such, 
the record established the veteran engaged in combat activity 
with the enemy.  In a statement received in April 1994, the 
veteran reported military stressors related to such military 
combat activity.  A VA PTSD Clinical Team Evaluation, dated 
February 7, 1994, showed that the veteran was diagnosed with 
PTSD.  The record demonstrated an initial claim for service 
connection for any nervous disorder, including PTSD, was 
received by the RO on March 29, 1994.  

In its December 3, 2002 decision, the Board concluded there 
was no clear and unmistakable error in the November 1994 
rating decision that assigned February 7, 1994, as the 
effective date for the grant of service connection for PTSD.  
The Board pointed out that the veteran's claim for service 
connection for PTSD was received by the RO on March 29, 1994, 
more than one year after his discharge from service in 1975.  
Therefore, the relevant regulation, 38 C.F.R. § 3.400 (1994), 
provided that the appropriate effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Although the RO incorrectly assigned February 7, 
1994, the date of the PTSD Clinical Evaluation, as the 
effective date, rather than March 29, 1994, the date his 
claim was received, which under the facts presented here is 
the later date, this error was in the veteran's favor, and 
resulted in the assignment of an effective date one month 
earlier than the facts warranted.  No action was taken 
because to have corrected this error would have resulted in 
benefits being taken away from the veteran.  However, the 
Board correctly found there was no error in the November 1994 
rating decision to the extent that it did not assign an 
effective date prior to February 7, 1994.  

The veteran has essentially argued that he is entitled to an 
earlier effective date for the award of service connection 
for PTSD because he experienced symptoms of PTSD and 
difficulties due to his service in Vietnam prior to 
February 7, 1994.  For example, he points to a July 1992 VA 
outpatient treatment report which diagnosed PTSD and showed 
that he was seen for complaints of anxiety for over 10 years, 
and a June 1994 VA examination report which indicated that he 
had "started remembering about Vietnam, especially since 
1989."  

However, there is no communication or action in the file 
dated prior to March 29, 1994, that may be considered an 
informal claim.  See 38 C.F.R. § 3.155 (1994).  Although the 
veteran has been shown to have been diagnosed with PTSD, 
based on reported thoughts of Vietnam and psychiatric 
symptoms, as early as July 1992, such treatment record may 
only be accepted as an informal claim for an increased rating 
for a service-connected disability or to reopen a previously 
denied claim.  See 38 C.F.R. § 3.157 (1994); Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  The veteran's claim for service 
connection for PTSD or a nervous disorder had never been 
previously denied, and clearly he was not filing a claim for 
an increased rating for that disability.  Hence, the July 
1992 treatment report cited above may not be regarded as an 
informal claim for service connection for a psychiatric 
disorder, to include PTSD, and may not serve as the basis for 
assigning an earlier effective date for the award of service 
connection.  Further, the record is silent for any diagnosis 
of PTSD in the veteran prior to July 21, 1992.  Although the 
veteran has asserted that he was treated for PTSD at the 
VAMC, Charleston, in 1989 and subsequently, and that he 
received a letter from that facility sometime in 1993 
informing him of that diagnosis, he has submitted no 
documentary evidence supporting those assertions.  Further, 
the RO has requested and obtained the veteran's treatment 
records from the VAMC, Charleston, none of which show a 
diagnosis of PTSD in the veteran prior to July 21, 1992.  

In this case, the record at the time of the November 1994 
rating decision and the December 2002 Board decision did not 
contain a copy of the July 1992 VA outpatient treatment 
report.  However, as noted above, VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is made.  
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  Nevertheless, July 21, 1992, the 
date of initial VA diagnosis of PTSD, may not be assigned as 
the effective date, as the date his claim was received under 
the facts presented here, March 29, 1994, is the later date.  
As noted above, currently, the veteran is in assignment of an 
effective date one month earlier than the facts warranted.  

Consequently, the Board concludes that while the complete 
facts were not before the Board in December 2002, that 
decision was nevertheless supported by the record in 
existence at that time, and a different outcome would not 
have resulted.  Based on the evidence, the Board concluded 
that the veteran's initial claim for service connection for 
PTSD was not received until March 29, 1994, almost 20 years 
after his discharge from service, and an effective date prior 
to February 7, 1994, for the grant of service connection for 
PTSD was not warranted.  This conclusion does not amount to 
legal error.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board's December 3, 2002 
decision that there was no clear and unmistakable error in 
the November 18, 1994 rating decision that assigned February 
7, 1994 as the effective date for the grant of service 
connection for PTSD.  Accordingly, the veteran's motion for 
revision of that decision must be denied.  




ORDER

The motion for revision of a December 2002 Board decision 
finding there was no clear and unmistakable error in a 
November 18, 1994 rating decision that granted service 
connection for PTSD, effective February 7, 1994, on the basis 
of clear and unmistakable error, is denied.  



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2


